Hall, Justice,
concurring.
This is my final opinion after over eighteen years of service on the appellate courts of Georgia. They have, indeed, been wonderful years for me, and I will cherish them as long as I live.
I wish to thank the two Governors who appointed me to our two appellate courts and the people of Georgia who permitted me to serve in this state’s judicial system.
During my thirteen years on the Court of Appeals, I had the pleasure of serving with seventeen members of that court. During almost six years on the Supreme Court, I had the pleasure of serving with nine members of this court. I will always be grateful to these judges and justices for the kindness and assistance they extended to me during my tenure. I am also thankful for the conscientious work of my personal staff and the staffs of both courts who have served with me.
God Bless and God Save the judicial system of Georgia, and its bench and bar.